United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3094
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Ricardo Diaz

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                              Submitted: May 6, 2016
                               Filed: May 16, 2016
                                  [Unpublished]
                                  ____________

Before LOKEN, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Ricardo Diaz, who was found incompetent to stand trial under 18 U.S.C.
§ 4241(d) on criminal charges involving assault on a federal officer and attempt to
set fire to government property, appeals the district court’s1 order committing him
under 18 U.S.C. § 4246, which provides for the hospitalization of a person found
after a hearing to be suffering from a mental disease or defect such that his release
would create a substantial risk of bodily injury to another person or serious damage
to the property of another. See United States v. Williams, 299 F.3d 673, 676 (8th Cir.
2002). For reversal, Diaz argues that there is insufficient evidence to support the
district court’s commitment order. Having reviewed for clear error the factual
determinations underlying the district court’s commitment decision, see id., we
affirm.

      Like the district court, we note that there is unanimous agreement among the
mental health experts who assessed Diaz at the United States Medical Center for
Federal Prisoners in Springfield, Missouri--where he is presently confined for
treatment--that his release would be dangerous, in part because his symptoms persist
even while he is taking psychiatric medication, and his aggressive behaviors have
been linked to his delusional beliefs about suffering abuse at the hands of various
governmental officials. The opinion of the mental health experts--combined with
Diaz’s history of violent behavior, substance abuse from a young age, limited insight
into his mental condition, and history of failing to comply with prescribed
medication--support the district court’s commitment order. See Williams, 299 F.3d
at 678; United States v. Ecker, 30 F.3d 966, 970 (8th Cir.1994) (suggested factors in
determining potential dangerousness).

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________


      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                         -2-